       Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



United States of America, et al.,

                                    Plaintiffs,
                                                     Case No. l:20-cv-03010-APM
 v.
                                                     HON. AMIT P. MEHTA
Google LLC,

                               Defendant.


State of Colorado, et al.,                           Case No. 1:20-cv-03715-APM

                                                     HON. AMIT P. MEHTA
                                    Plaintiffs,

v.

Google LLC,

                                    Defendant.




     JOINT REQUEST FOR EXTENSION OF TIME TO SUBMIT STATUS REPORT

        The Parties in Case No. 1:20-cv-03715-APM respectfully request a two-day extension

of the deadline for submitting a supplemental Joint Status Report regarding a modified Case

Management Order (the “Status Report”). The Court’s January 21, 2021, minute order directed

the Parties to file the Status Report on or before January 27, 2021. The Parties have conferred

and are conferring in good faith with each other and the Plaintiffs in Case No. 1:20-cv-03010-

APM. The Parties will be in a position to file the Status Report on or before January 29, 2021.

        WHEREFORE, the Parties, through undersigned counsel, respectfully request the

Court grant this Motion and extend the deadline for the Parties to submit the Status Report by
      Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 2 of 14




two days, up to and including January 29, 2021.




DATED:       January 27, 2021                     Respectfully submitted,

                                                  By:    /s/ Jonathan B. Sallet

                                                  Jonathan B. Sallet, Special Assistant
                                                  Attorney General (D.C. Bar No. 336198)
                                                  Steven Kaufmann, Deputy Attorney General
                                                  (D.C. Bar No. 1022365 inactive)
                                                  Diane R. Hazel, First Assistant Attorney
                                                  General (D.C. Bar No. 1011531 inactive)
                                                  Colorado Office of the Attorney General
                                                  1300 Broadway, 7th Floor
                                                  Denver, CO 80203
                                                  Tel: 720-508-6000
                                                  Jon.Sallet@coag.gov
                                                  Steve.Kaufmann@coag.gov
                                                  Diane.Hazel@coag.gov

                                                  Counsel for Plaintiff Colorado


                                                  Joseph Conrad
                                                  Office of the Attorney General of Nebraska
                                                  Consumer Protection Division
                                                  2115 State Capitol Building
                                                  Lincoln, NE 68509
                                                  402-471-3840
                                                  joseph.conrad@nebraska.gov

                                                  Counsel for Plaintiff Nebraska




                                             2
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 3 of 14




                                   Brunn W. (Beau) Roysden III, Solicitor
                                   General
                                   Michael S. Catlett, Deputy Solicitor General
                                   Dana R. Vogel, Unit Chief Counsel
                                   Christopher M. Sloot, Assistant Attorney
                                   General
                                   Arizona Office of the Attorney General
                                   2005 North Central Avenue
                                   Phoenix, Arizona 85004
                                   Tel: (602) 542-3725
                                   Dana.Vogel@azag.gov

                                   Counsel for Plaintiff Arizona


                                   Max Merrick Miller
                                   Attorney General's Office for the State of
                                   Iowa
                                   1305 East Walnut Street, 2nd Floor
                                   Des Moines, IA 50319
                                   (515) 281-5926
                                   Max.Miller@ag.Iowa.gov

                                   Counsel for Plaintiff Iowa


                                   Elinor R. Hoffmann
                                   John D. Castiglione
                                   Morgan J. Feder
                                   Office of the Attorney General of New York
                                   28 Liberty Street, 21st Floor
                                   New York, NY 10005
                                   212-416-8513
                                   elinor.hoffmann@ag.ny.gov
                                   john.castiglione@ag.ny.gov
                                   morgan.feder@ag.ny.gov

                                   Counsel for Plaintiff New York




                               3
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 4 of 14




                                   Jonathan R. Marx
                                   Jessica Vance Sutton
                                   North Carolina Department of Justice
                                   114 W. Edenton St.
                                   Raleigh, NC 27603
                                   919-716-6000
                                   Jmarx@Ncdoj.Gov
                                   jsutton2@ncdoj.gov

                                   Counsel for Plaintiff North Carolina


                                   J. David McDowell
                                   Jeanette Pascale
                                   Christopher Dunbar
                                   Office of The Attorney General & Reporter
                                   P.O. Box 20207
                                   Nashville, TN 37202
                                   615-741-3519
                                   david.mcdowell@ag.tn.gov
                                   jenna.pascale@ag.tn.gov
                                   chris.dunbar@ag.tn.gov

                                   Counsel for Plaintiff Tennessee


                                   Tara Pincock
                                   Attorney General's Office Utah
                                   160 E 300 S, Ste 5th Floor
                                   PO Box 140874
                                   Salt Lake City, UT 84114
                                   801-366-0305
                                   tpincock@agutah.gov

                                   Counsel for Plaintiff Utah




                               4
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 5 of 14




                                   Jeff Pickett
                                   Senior Assistant Attorney General
                                   jeff.pickett@alaska.gov
                                   State of Alaska, Department of Law
                                   Office of the Attorney General
                                   1031 W. Fourth Avenue, Suite 200
                                   Anchorage, Alaska 99501
                                   Tel: (907) 269-5100

                                   Counsel for Plaintiff Alaska


                                   Nicole Demers
                                   State of Connecticut Office of the Attorney
                                   General
                                   165 Capitol Avenue, Ste 5000
                                   Hartford, CT 06106
                                   860-808-5202
                                   nicole.demers@ct.gov

                                   Counsel for Plaintiff Connecticut


                                   Michael Andrew Undorf
                                   Delaware Department of Justice
                                   Fraud and Consumer Protection Division
                                   820 N. French St., 5th Floor
                                   Wilmington, DE 19801
                                   302-577-8924
                                   michael.undorf@delaware.gov

                                   Counsel for Plaintiff Delaware




                               5
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 6 of 14




                                   Catherine A. Jackson (D.C. Bar No.
                                   1005415)
                                   Elizabeth Gentry Arthur
                                   David Brunfeld
                                   Office of the Attorney General for the
                                   District of Columbia
                                   400 6th Street NW
                                   Washington, DC 20001
                                   202-724-6514
                                   catherine.jackson@dc.gov
                                   elizabeth.arthur@dc.gov
                                   david.brunfeld@dc.gov

                                   Counsel for Plaintiff District of Columbia


                                   Leevin Taitano Camacho, Attorney General
                                   Fred Nishihira, Chief, Consumer Protection
                                   Division
                                   Benjamin Bernard Paholke, Assistant
                                   Attorney General
                                   Office of the Attorney General of Guam
                                   590 S. Marine Corps Drive, Suite 901
                                   Tamuning, Guam 96913
                                   Tel: (671)-475-3324
                                   bpaholke@oagguam.org

                                   Counsel for Plaintiff Guam


                                   Rodney I. Kimura
                                   Office of the Attorney General of Hawaii
                                   Commerce & Economic Development
                                   425 Queen Street
                                   Honolulu, HI 96813
                                   808-586-1180
                                   rodney.i.kimura@hawaii.gov

                                   Counsel for Plaintiff Hawaii




                               6
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 7 of 14




                                   Brett DeLange
                                   John Olson
                                   Office of the Idaho Attorney General
                                   Consumer Protection Division
                                   954 W. State St., 2nd Fl.
                                   PO Box 83720
                                   Boise, ID 83720-0010
                                   208-334-4114
                                   brett.delange@ag.idaho.gov
                                   john.olson@ag.idaho.gov

                                   Counsel for Plaintiff Idaho


                                   Erin L. Shencopp
                                   Blake Harrop
                                   Joseph Chervin
                                   Office of the Attorney General of Illinois
                                   100 W. Randolph St.
                                   Chicago, IL 60601
                                   312-793-3891
                                   eshencopp@atg.state.il.us
                                   bharrop@atg.state.il.us
                                   jchervin@atg.state.il.us

                                   Counsel for Plaintiff Illinois


                                   Lynette R. Bakker
                                   Office of the Attorney General of Kansas
                                   Consumer Protection & Antitrust
                                   120 S.W. 10th Avenue, Ste 2nd Floor
                                   Topeka, KS 66612-1597
                                   785-368-8451
                                   lynette.bakker@ag.ks.gov

                                   Counsel for Plaintiff Kansas




                               7
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 8 of 14




                                   Christina M. Moylan
                                   Office of the Attorney General of Maine
                                   6 State House Station
                                   Augusta, ME 04333-0006
                                   207-626-8838
                                   christina.moylan@maine.gov

                                   Counsel for Plaintiff Maine


                                   Schonette J. Walker
                                   Assistant Attorney General
                                   Deputy Chief, Antitrust Division
                                   Office of the Attorney General
                                   swalker@oag.state.md.us

                                   Gary Honick
                                   Assistant Attorney General
                                   Office of the Attorney General
                                   200 St. Paul Place, 19th Floor
                                   Baltimore, MD 21202
                                   410-576-6480
                                   ghonick@oag.state.md.us

                                   Counsel for Plaintiff Maryland


                                   Matthew B. Frank, Assistant Attorney
                                   General Antitrust Division
                                   William T. Matlack, Assistant Attorney
                                   General
                                   Chief, Antitrust Division
                                   Michael B. MacKenzie, Assistant Attorney
                                   General
                                   Deputy Chief, Antitrust Division
                                   Office of the Attorney General
                                   One Ashburton Place, 18th Fl.
                                   Boston, MA 02108
                                   Tel: (617) 727-2200
                                   Matthew.Frank@mass.gov
                                   William.Matlack@mass.gov
                                   Michael.Mackenzie@mass.gov

                                   Counsel for Plaintiff Massachusetts




                               8
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 9 of 14




                                   Justin Moor, Assistant Attorney General
                                   445 Minnesota Street, Suite 1400
                                   St. Paul, Minnesota 55101-2130
                                   (651) 757-1060
                                   justin.moor@ag.state.mn.us

                                   Counsel for Plaintiff Minnesota


                                   Marie W.L. Martin
                                   Michelle Christine Newman
                                   Lucas J. Tucker
                                   Nevada Office of the Attorney General
                                   Bureau of Consumer Protection
                                   100 N. Carson Street
                                   Carson City, NV 89701
                                   775-624-1244
                                   mwmartin@ag.nv.gov
                                   mnewman@ag.nv.gov
                                   ltucker@ag.nv.gov

                                   Counsel for Plaintiff Nevada


                                   Brandon Garod
                                   Office of Attorney General of New
                                   Hampshire
                                   33 Capitol Street
                                   Concord, NH 03301
                                   603-271-1217
                                   brandon.h.garod@doj.nh.gov

                                   Counsel for Plaintiff New Hampshire


                                   Robert Holup
                                   New Jersey Attorney General's Office
                                   124 Halsey Street, 5th Floor
                                   Newark, NJ 07102
                                   239-822-6123
                                   robert.holup@law.njoag.gov

                                   Counsel for Plaintiff New Jersey




                               9
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 10 of 14




                                    Mark F. Swanson
                                    Cholla Khoury
                                    New Mexico Office of the Attorney General
                                    408 Galisteo St.
                                    Santa Fe, NM 87504
                                    Tel: 505.490.4885
                                    mswanson@nmag.gov
                                    ckhoury@nmag.gov

                                    Counsel for Plaintiff New Mexico


                                    Parrell D. Grossman
                                    Director
                                    Elin S. Alm
                                    Assistant Attorney General
                                    Consumer Protection & Antitrust Division
                                    Office of the Attorney General
                                    1050 E. Interstate Ave., Suite 200
                                    Bismarck, ND 58503
                                    701-328-5570
                                    pgrossman@nd.gov
                                    ealm@nd.gov

                                    Counsel for Plaintiff North Dakota


                                    Beth Ann Finnerty
                                    Mark Kittel
                                    Jennifer Pratt
                                    Office of The Attorney General of Ohio,
                                    Antitrust Section
                                    30 E Broad Street, 26th Floor
                                    Columbus, OH 43215
                                    614-466-4328
                                    beth.finnerty@ohioattorneygeneral.gov
                                    mark.kittel@ohioattorneygeneral.gov
                                    jennifer.pratt@ohioattorneygeneral.gov

                                    Counsel for Plaintiff Ohio




                               10
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 11 of 14




                                    Caleb J. Smith Assistant Attorney General
                                    Consumer Protection Unit
                                    Office of the Oklahoma Attorney General
                                    313 NE 21st St
                                    Oklahoma City, OK 73105
                                    Tel: (405) 522-1014
                                    Caleb.Smith@oag.ok.gov

                                    Counsel for Plaintiff Oklahoma


                                    Cheryl Hiemstra
                                    Oregon Department of Justice
                                    1162 Court St NE
                                    Salem, OR 97301
                                    503-934-4400
                                    cheryl.hiemstra@doj.state.or.us

                                    Counsel for Plaintiff Oregon


                                    Tracy W. Wertz
                                    Joseph S. Betsko
                                    Pennsylvania Office of Attorney General
                                    Strawberry Square
                                    Harrisburg, PA 17120
                                    Tel: (717) 787-4530
                                    jbetsko@attorneygeneral.gov
                                    twertz@attorneygeneral.gov

                                    Counsel for Plaintiff Pennsylvania


                                    Johan M. Rosa Rodríguez
                                    Assistant Attorney General Antitrust
                                    Division
                                    Puerto Rico Department of Justice
                                    PO Box 9020192
                                    San Juan, Puerto Rico 00902-0192
                                    Tel: (787) 721-2900, ext. 1201
                                    jorosa@justicia.pr.gov

                                    Counsel for Plaintiff Puerto Rico




                               11
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 12 of 14




                                    David Marzilli
                                    Rhode Island Office of the Attorney General
                                    150 South Main Street
                                    Providence, RI 02903
                                    Tel: (401) 274-4400
                                    dmarzilli@riag.ri.gov

                                    Counsel for Plaintiff Rhode Island


                                    Yvette K. Lafrentz
                                    Office of The Attorney General of
                                    South Dakota
                                    1302 E. Hwy 14, Suite1
                                    Pierre, SD 57501
                                    605-773-3215
                                    yvette.lafrentz@state.sd.us

                                    Counsel for Plaintiff South Dakota



                                    Ryan G. Kriger
                                    Office of The Attorney General of
                                    Vermont
                                    109 State St.
                                    Montpelier, VT 05609
                                    802-828-3170
                                    ryan.kriger@vermont.gov

                                    Counsel for Plaintiff Vermont


                                    Sarah Oxenham Allen
                                    Tyler Timothy Henry
                                    Office of the Attorney General of Virginia
                                    Antitrust Unit/Consumer Protection Section
                                    202 N. 9th Street
                                    Richmond, VA 23219
                                    804-786-6557
                                    soallen@oag.state.va.us
                                    thenry@oag.state.va.us

                                    Counsel for Plaintiff Virginia



                               12
Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 13 of 14




                                    Amy Hanson
                                    Washington State Attorney General
                                    800 Fifth Avenue, Suite 2000
                                    Seattle, WA 98104
                                    206-464-5419
                                    amy.hanson@atg.wa.gov

                                    Counsel for Plaintiff Washington


                                    Douglas Lee Davis
                                    Tanya L. Godfrey
                                    Office of Attorney General, State of West
                                    Virginia
                                    P.O. Box 1789
                                    812 Quarrier Street, 1st Floor
                                    Charleston, WV 25326
                                    304-558-8986
                                    doug.davis@wvago.gov
                                    tanya.l.godfrey@wvago.gov

                                    Counsel for Plaintiff West Virginia


                                    Benjamin Mark Burningham
                                    Amy Pauli
                                    Wyoming Attorney General's Office
                                    2320 Capitol Avenue
                                    Kendrick Building
                                    Cheyenne, WY 82002
                                    (307) 777-6397
                                    ben.burningham@wyo.gov
                                    amy.pauli@wyo.gov

                                    Counsel for Wyoming




                               13
      Case 1:20-cv-03010-APM Document 102 Filed 01/27/21 Page 14 of 14




DATED: January 27, 2021            Respectfully submitted,

                                   WILLIAMS & CONNOLLY LLP

                                    By: /s/ John E. Schmidtlein
                                    John E. Schmidtlein (D.C. Bar No. 441261)
                                    Benjamin M. Greenblum (D.C. Bar No. 979786)
                                    Colette T. Connor (D.C. Bar No. 991533)
                                    725 12th Street, NW
                                    Washington, DC 20005
                                    Tel: 202-434-5000
                                    jschmidtlein@wc.com
                                    bgreenblum@wc.com
                                    cconnor@wc.com

                                    WILSON SONSINI GOODRICH & ROSATI P.C.
                                    Susan A. Creighton (D.C. Bar No. 978486)
                                    Franklin M. Rubinstein (D.C. Bar No. 476674)
                                    1700 K Street, NW
                                    Washington, DC 20006
                                    Tel: 202-973-8800
                                    screighton@wsgr.com
                                    frubinstein@wsgr.com

                                    ROPES & GRAY LLP
                                    Mark S. Popofsky (D.C. Bar No. 454213)
                                    2099 Pennsylvania Avenue, NW
                                    Washington, DC 20006
                                    Tel: 202-508-4624
                                    mark.popofsky@ropesgray.com

                                    Counsel for Defendant Google LLC




                                     14
